Title: From Benjamin Franklin to Deborah Franklin, 1 March 1769
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, March 1. 1769

I received yours of Jan. 3. per Packet, and one from Sally. I wrote to you very fully by the late Ships. This is only to let you know I am well, and particularly that my Arms, which you enquire after, have perfectly recover’d their Strength. Your Account of Mr. Coleman’s fresh Disorder, grieves me exceedingly. I have had a Visit from Mr. Bache’s Sister, who appears a very agreable, genteel, sensible young Woman. My Love to Sally and our other Children. Remember me affectionately to Mr. Rhoads, Roberts and other Friends. Send word to Billy that I have receiv’d his Letter of Jan. 4. which I shall answer fully per Sparks. I am as ever, my dear Debby, Your affectionate Husband
B Franklin

I received Sally’s little Letter with yours and enclose one from Miss Bache for her.
 
Addressed: To / Mrs Franklin / Philadelphia / via N York / per Packet / B Free Franklin
